DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 12/10/2020 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 4, filed 12/10/2020, with respect to the drawings, specification, claim objections, and 112 rejections have been fully considered and are persuasive.  The objections to the drawings, specification, and claims have been withdrawn.  The 112 rejections to the claims have been withdrawn.
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.  Applicant has amended the independent claims in a way that changes the scope of the claims.  Specifying that the upper and lower contact housing define the plurality of contact receptacles between the upper and lower contact housing comprises a different scope than just the upper and lower contact housings collectively defining a plurality of contact receptacles.  In a similar manner, the scope of the independent claims is changed with the additional limitation that each of the contact receptacles is defined in part by the lower contact housing and in part by the upper contact housing.  .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9, 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez et al. (U.S PGPUB No. 2014/0214130).  “Structure and Properties of Ceramics” by The American Ceramic Society and “Advanced Ceramics” by Britannica Online Encyclopedia are relied upon as supporting evidence.
Regarding claim 1, Lopez teaches (Figure 2, element 144) a connector assembly for an implantable device (paragraph [0026]), the connector assembly comprising: (Figure 4, elements 440 – feedthrough pins, 442 – ceramic block, and 444 – -metal flange, e.g. ferrule; Figure 5, elements 515 – feedthrough assembly, 542 – ceramic block, and 548 – metal ring, e.g. ferrule) a feedthrough interface comprising a ceramic feedthrough and a ferrule attached to, and forming a perimeter around, the ceramic feedthrough (paragraphs [0047]-[0048], [0054], and [0058]); (Figure 2, elements 114 – casing, e.g. lower contact housing, 115 – feedthrough assembly; Figure 5, elements 514 – casing, e.g. lower contact housing, 515 – feedthrough assembly, 540 – feedthrough pins, 550 – conductive wires; Figure 6, element 640 – feedthrough pins) a lower contact housing coupled to the feedthrough interface, wherein the lower contact housing and ceramic feedthrough define a plurality of wire holes extending therethrough (paragraphs [0026], [0054], and [0057] – The feedthrough pins define wire holes); (Figure 3A, elements 112 – header, e.g. upper contact housing, 114 – casing, e.g. lower contact housing) an upper contact housing attached to the lower contact housing (paragraph [0026] – see annotated figure below), (Figure 1, elements 110 – electronic subassembly, 114 – casing, e.g. lower contact housing, 115 – feedthrough assembly, 112 – header, e.g. upper contact housing) the upper and lower contact housings collectively defining a plurality of contact receptacles between the upper contact housing and the lower contact housing (paragraphs [0041]-[0042] – Contact receptacles must be present as the feedthrough pins provide electrical connectivity between the connector contacts and the electronic subassembly.  The feedthrough pins are electrically isolated, suggesting that each pin has its own contact receptacle to connect with the connector contacts) and (Figure 3A, elements 300 – elongated body, e.g. lead body, 304a – port, e.g. lead receiving lumen, 312a, 314 – connector contacts) defining at least one lead receiving lumen extending through multiple ones of the contact Since the connector contacts are electrically coupled to the electronic subassembly, by way of the feedthrough pins that obviate a contact receptacle and define wire holes, the contact receptacles must define an opening for wires); (Figure 1, elements 110 – electronic subassembly, 114 – casing, e.g. lower contact housing, 115 – feedthrough assembly, 112 – header, e.g. upper contact housing) wherein each of the contact receptacles is defined in part by the lower contact housing and in part by the upper contact housing (paragraphs [0041]-[0042] – Contact receptacles must be present as the feedthrough pins provide electrical connectivity between the connector contacts, in the upper contact housing, and the electronic subassembly, in the lower contact housing.  The feedthrough pins are electrically isolated, suggesting that each pin has its own contact receptacle to connect with the connector contacts); (Figure 3A, element 314) a plurality of connector contacts (paragraph [0036]), (Figure 3A, elements 304a, 310, 312a, and 314) each connector contact disposed in a one of the contact receptacles and defining a lead receiving opening that is aligned with one of the at least one lead receiving lumen (paragraphs [0034]-[0036]); and (Figure 5, elements 540 - feedthrough pins, 550 – conductive wires) a plurality of wires, each of the wires coupled to one of the connector contacts and extending through one of the wire holes so that the respective wire extends out of the ceramic feedthrough (paragraphs [0041]-[0042] and [0057] – Conductive pins, which are connected to and contain space for wires to move through, electrically connect the connector contacts to the electronic subassembly which is in the casing, e.g. lower contact housing.  The wires must extend through the ceramic feedthrough to maintain the electrical connectivity).

    PNG
    media_image1.png
    446
    516
    media_image1.png
    Greyscale

Annotated Figure 3A
Regarding claim 2, Lopez teaches the connector assembly of claim 1, (Figure 2, element 114; Figure 5, elements 515, 540, and 542) wherein the lower contact housing is made of ceramic (paragraph [0054]; paragraph [0026]).
Paragraph [0026] of Lopez explains that “the casing [(i.e. lower contact housing)] may be formed, at least in part, of metal or have a metal coating disposed on at least a portion of the casing.”  This teaching suggests that the lower contact housing doesn’t have to entirely be made of metal.  The lower contact housing could contain ceramic, 
Regarding claim 3, Lopez teaches the connector assembly of claim 2, (Figures 2 and 3A, elements 114 and 115; Figure 5, elements 515 and 542) wherein the lower contact housing and ceramic feedthrough are a single molded ceramic piece (paragraph [0043] – A spacer used to separate the feedthrough assembly away from the casing is only used in some embodiments); paragraph [0054]).
Regarding claim 6, Lopez teaches the connector assembly of claim 1, (Figure 5, elements 452 – braze joint, 552 – ceramic block, e.g. ceramic feedthrough, and 548 – metal ring, e.g. ferrule) wherein the ferrule is attached to the ceramic feedthrough by brazing (paragraph [0058]).
Regarding claim 7, Lopez teaches the connector assembly of claim 1, (Figures 1-3A, element 112 – header, e.g. upper contact housing; Figure 4, element 442; Figure 5, element 542) wherein the upper contact housing comprises a polymer or ceramic material (paragraph [0005] – the header, e.g. upper contact housing, is made of biocompatible material; paragraph [0046], lines 1-3; paragraph [0050] – The non-conductive spacer, which is present in some embodiments, can be made of a ceramic material, making it clear that ceramics can be biocompatible materials).
Regarding claim 9, Lopez teaches the connector assembly of claim 1, (Figure 3A, elements 144 and 314; Figure 5, elements 540 -  feedthrough pins, 550 – conductive wires) wherein each of the wires is directly attached to one of the connector contacts (paragraph [0036], lines 1-9; paragraph [0032], lines 9-11; paragraphs [0041]-[0042] and [0057] – Conductive pins, which are connected to and contain space for wires to move through, electrically connect the connector contacts to the electronic subassembly which is in the casing, e.g. lower contact housing.).
Regarding claim 11, Lopez teaches the connector assembly of claim 1, (Figure 4, element 442; Figure 3A, elements 112 – header, e.g. upper contact housing, 114 – casing, e.g. lower contact housing) further comprising adhesive coupling the upper contact housing to the lower contact housing (paragraph [0026] – There is electrical coupling of the connector of the header portion, e.g. upper contact housing, with the internal electronic subassembly of the casing, e.g. lower contact housing.  This feature is aided by the feedthrough assembly that sits between the upper and lower contact housing.  A spacer is only implemented in some embodiments and so there must be adhesive coupling between the upper and lower contact housing to enclose and maintain the electrical connection.).
Regarding claim 12, Lopez teaches (Figure 1, element 102) an implantable control module for an electrical stimulation system (paragraph [0021], lines 2-5), the control module comprising: (Figure 2, element 144 of Lopez) the connector assembly of claim 1 (paragraph [0026], lines 6-10); (Figure 4, element 414; Figure 3A, element 114; Figure 5, elements 514 and 515) a housing attached to the feedthrough interface of the connector assembly (paragraph [0041], lines 1-4); and (Figure 1, element 110 of Lopez) 
Regarding claim 13, Lopez teaches the implantable control module of claim 12, (Figure 4, element 460; Figure 5, elements 548 – metal ring, e.g. ferrule, 554 – weld joint, 514 – casing, e.g. lower contact housing) wherein the ferrule of the connector assembly is welded to the housing (paragraph [0053], lines 3-7; paragraph [0058]).
Regarding claim 14, Lopez teaches the implantable control module of claim 12, (Figure 2, elements 110, 114, and 115; Figure 5, elements 514 and 515) wherein the housing and the feedthrough interface form a hermetically sealed cavity within which the electronic subassembly is disposed (paragraph [0041], lines 1-8).
Regarding claim 15, Lopez teaches an electrical stimulation system, comprising: (Figure 4, element 414; Figure 3A, element 114) the implantable control module of claim 12 (paragraph [0041], lines 1-4); and (Figure 1, element 103) an electrical stimulation lead (paragraph [0021], lines 2-5) comprising (Figure 1, element 103) a proximal portion, a distal portion (paragraph [0020], lines 1-5), (Figure 1, element 133) a plurality of electrodes disposed along the distal portion (paragraph 21, lines 10-13), and (Figures 3A and 3B, element 310) a plurality of conductors electrically coupling the terminals to the electrodes (paragraph [0032], lines 1-6), (Figure 3A, elements 310 and 102) wherein the proximal portion of the electrical stimulation lead is configured for insertion into the connector assembly of the implantable control module (paragraph [0032], lines 1-9).
Regarding claim 16, Lopez teaches the electrical stimulation system of claim 15, further comprising (Figure 3B, element 324) a lead extension (paragraph [0024], lines 6-
Regarding claim 17, Lopez teaches (Figure 2, element 144) a method of making a connector assembly (paragraph [0026], lines 6-10), the method comprising: (Figure 2, elements 114 – casing, e.g. lower contact housing, 115 – feedthrough assembly; Figure 5, elements 514 – casing, e.g. lower contact housing, 515 – feedthrough assembly, 540 – feedthrough pins, 550 – conductive wires; Figure 6, element 640 – feedthrough pins) forming a ceramic feedthrough and a lower contact housing with a plurality of contact receptacles in the lower contact housing and a plurality of wire holes with each of the wire holes extending from a contact receptacle through the lower contact housing to an opening on an opposite side of the ceramic feedthrough ( paragraph [0026], paragraphs [0041]-[0042] – Contact receptacles must be present as the feedthrough pins provide electrical connectivity between the connector contacts and the electronic subassembly.  The feedthrough pins are electrically isolated, suggesting that each pin has its own contact receptacle to connect with the connector contacts, [0054], [0057] – The feedthrough pins define wire holes, paragraph [0059], lines 1-11); (Figure 5, elements 542 – ceramic block, e.g. ceramic feedthrough, 548 – metal ring, e.g. ferrule, 552 – braze joint) coupling a ferrule to a ceramic feedthrough (paragraph [0058]); (Figure 3A, elements 144, 314; Figure 5, elements 540 - feedthrough pins, 550 – conductive wires) coupling one of a plurality of wires to each of a plurality of contacts inserting the wire coupled to the contact into the wire hole extending from with contact receptacle (paragraph [0036], paragraphs [0041]-[0042] and [0057] – Conductive pins, which are connected to and contain space for wires to move through, electrically connect the connector contacts to the electronic subassembly which is in the casing, e.g. lower contact housing.  The wires must extend through the ceramic feedthrough to maintain the electrical connectivity); and (Figure 3A, elements 112 – header, e.g. upper contact housing, 114 – casing, e.g. lower contact housing) attaching an upper contact housing to the lower contact housing to hold the contacts within the contact receptacles (paragraph [0026] – see annotated figure below), (Figure 1, elements 110 – electronic subassembly, 114 – casing, e.g. lower contact housing, 115 – feedthrough assembly, 112 – header, e.g. upper contact housing) wherein each of the contact receptacles is defined in part by the lower contact housing and in part by the upper contact housing (paragraphs [0041]-[0042] – Contact receptacles must be present as the feedthrough pins provide electrical connectivity between the connector contacts, in the upper contact housing, and the electronic subassembly, in the lower contact housing.  The feedthrough pins are electrically isolated, suggesting that each pin has its own contact receptacle to connect with the connector contacts).

    PNG
    media_image1.png
    446
    516
    media_image1.png
    Greyscale

Annotated Figure 3A
Regarding claim 18, Lopez teaches the method of claim 17, (Figures 2 and 3A, elements 114 and 115; Figure 5, elements 515 and 542) wherein forming the ceramic feedthrough and the lower contact housing comprises molding the ceramic feedthrough and lower contact housing together (paragraph [0043] – A spacer used to separate the feedthrough assembly away from the casing is only used in some embodiments); paragraph [0054]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (U.S PGPUB No. 2014/0214130) in view of Ruben et al. (U.S Patent No. 9,865,533). 
Regarding claim 4, Lopez as modified teaches the connector assembly of claim 2.
However, Lopez may not explicitly teach the connector assembly wherein the wires are brazed to the ceramic feedthrough.
On the other hand, Ruben teaches (Figure 11, element 618 of Ruben) wherein the wires are brazed to the ceramic feedthrough (column 21, lines 26-29 of Ruben).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez in order to incorporate the aspect where the wires are brazed to the ceramic feedthrough as disclosed in Ruben.  Doing so would provide electrical connection between the elements contained within the housing and components of the IMD external to the housing (column 1, lines 23-33 of Ruben).
Regarding claim 8, Lopez as modified teaches the connector assembly of claim 1.
However, Lopez may not explicitly teach the connector assembly further comprising a non-conductive connector housing disposed over the upper and lower contact housings.
On the other hand, Ruben teaches (Figure 11, element 603 of Ruben) further comprising a non-conductive connector housing disposed over the upper and lower contact housings (column 20, lines 46-48 of Ruben).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez in order to 
Regarding claim 20, Lopez as modified teaches the method of claim 17 wherein (Figure 5, elements 542 – ceramic block, e.g. ceramic feedthrough, 548 – metal ring, e.g. ferrule, 552 – braze joint) coupling the ferrule to the ceramic feedthrough comprises brazing the ferrule to the ceramic feedthrough (paragraph [0058]); (Figure 3A, elements 144, 314; Figure 5, elements 540 - feedthrough pins, 550 – conductive wires).
However, Lopez may not explicitly teach the method wherein coupling ferrule to the ceramic feedthrough comprises brazing the wires to the ceramic feedthrough.
On the other hand, Ruben teaches (Figure 11, element 618 – feedthroughs, e.g. wires) the method wherein coupling ferrule to the ceramic feedthrough comprises brazing the wires to the ceramic feedthrough (column 21, lines 26-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez in order to incorporate the step of coupling ferrule to the ceramic feedthrough by brazing the wires to the ceramic feedthrough as taught by Ruben.  Doing so would allow each wire to electrically couple an internal contact of the lead receptacle to a discrete channel of the electronics (column 21, lines 21-26 of Ruben).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez as modified by Ruben as applied to claim 4 above, and further in view of Sochor (U.S Patent No. 6,662,035).
Regarding claim 5, Lopez as modified teaches (Figure 2, element 144 of Lopez) the connector assembly of claim 4 (paragraph 26, lines 6-10 of Lopez).
However, Lopez may not explicitly teach the connector assembly wherein the wires are brazed to the lower contact housing.
On the other hand, Sochor teaches (Figures 1 and 4, elements 109, 111 – baseplate, e.g. lower contact housing, 113, and 121 – conductive members, e.g. wires) wherein the wires are brazed to the lower contact housing (column 6, lines 1-15 – the conductive members, e.g. wires, contain the pins that are attached to the baseplate, e.g. lower contact housing, by a biocompatible brazing material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez in order to incorporate the aspect of conductive members, such as wires, being brazed to the baseplate, or lower contact housing, as taught in Sochor’s implantable lead connector assembly for implantable devices.  Doing so would support the wires in place within the housing of the implantable medical device (column 6, lines 1-4 of Sochor).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (U.S PGPUB No. 2014/0214130) in view of Nageri et al. (U.S Patent No. 10,342,983). 
Regarding claim 10, Lopez as modified teaches the connector assembly of claim 1.

On the other hand, Nageri teaches (Figures 8A and 8B, elements 615 and 645 – magnetic connector elements, e.g. spacers) further comprising a plurality of spacers (column 13, lines 26-37 of Nageri), (Figure 8B, elements 645 and 640 of Nageri) each spacer disposed between a pair of the contact receptacles (column 13, lines 44-48 – The magnetic connector elements, e.g. spacers, are located between the connector contacts and can be made of ceramic or a non-conductive material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez in order to incorporate the aspect of a plurality of spacers with each spacer disposed between a pair of the contact receptacles as seen in Nageri.  Doing so would allow for a buffer between the conductive connector contacts that would prevent overlap or interference (Figure 8B, elements 640 and 645; column 13, lines 44-48).
Regarding claim 19, Lopez as modified teaches the method of claim 17.
However, Lopez may not explicitly teach the method further comprising inserting spacers between pairs of the contact receptacles.
On the other hand, Nageri teaches (Figures 8A and 8B, elements 615, 640, and 645 – magnetic connector elements, e.g. spacers) the method further comprising inserting spacers between pairs of the contact receptacles (column 13, lines 44-48 - The magnetic connector elements, e.g. spacers, are located between the connector contacts and can be made of ceramic or a non-conductive material; column 13, lines 26-37).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792